DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 18 is cancelled.
Claims 1-17 and 19-21 are allowed.

Drawings
The drawings were received on 07/04/2021. These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 11-18 filed 07/04/2021, with respect to claims 1, 10 and 20 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1, 10 and 20 have has been withdrawn. 

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Piechocinski (US PUB 20180273372) discloses an integrated microphone device, comprising: a plate; a membrane movable relative to the plate as acoustic pressure strikes the membrane; and a vent valve formed in the 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: wherein the deflection parts are disposed around a center of the opening, and one side of each of the deflection parts facing the center is curved, wherein each of the deflection parts is symmetrical with respect to a center line extending from the center of the opening to a center of the respective deflection part, and wherein the opening further includes a plurality of channel portions, and each of the channel portions is disposed between two adjacent deflection parts of the plurality of deflection parts.

Claims 2-9 are allowed based on their respective dependency from claim 1.

Claim 10 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 10 as currently amended. For example, the closest prior art of record, Piechocinski (US PUB 20180273372) discloses an integrated microphone device, comprising: a plate; a membrane movable relative to the plate as acoustic pressure strikes the membrane; and a vent valve formed in the membrane, wherein the vent valve has a plurality of deflection parts each being deflectable relative to the membrane in order to change an open area of an opening. 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 10: wherein the deflection parts comprise a plurality of first deflection parts and a plurality of second deflection parts arranged alternately around a center of the opening, and the first deflection parts each have a shape different from that of each of the second deflection parts: wherein the opening further includes a plurality of channel portions, and each of the channel portions is disposed between one first deflection part of the plurality of first deflection parts and one second deflection part of the plurality of second deflection parts that is adjacent to the first deflection part, so that the adjacent first and second deflection parts are disconnected.

Claims 11-17, 19 and 21 are allowed based on their respective dependency from claim 10.

Claim 20 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 20 as currently amended. For example, the closest prior art of record, Piechocinski (US PUB 20180273372) discloses an integrated microphone device, comprising: a plate; a membrane movable relative to the plate as acoustic pressure strikes the membrane; and a vent valve formed in the membrane, wherein the vent valve has a plurality of deflection parts each being deflectable relative to the membrane in order to change an open area of an opening. 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 20: wherein the deflection parts are disposed around a center of the opening, and one side of each of the deflection parts facing the center is curved, wherein the deflection parts have a same shape, and no opening is formed on each of the deflection parts; and wherein the opening further includes a plurality of channel portions, and each of the channel portions is disposed between two adjacent deflection parts of the plurality of deflection parts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/OYESOLA C OJO/Primary Examiner, Art Unit 2654